DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–7 and 16–20, drawn to a brewer apparatus and arrangement, classified in C12C 13/10.
II. Claims 8–15, drawn to a method for brewing, classified in C12C 11/11.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the method could be practiced by a materially different apparatus, i.e. an apparatus without a gas transfer unit that carbonates the beverage in the end product container.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Bergeron on 22 July 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1–7 and 16–20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8–15 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 29 October 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because neither of the listed U.S. Patent Application Publications have publication numbers that properly correspond to the name of the patentee or applicant. It has been placed in the application file, but these particular publications referred to therein have not been considered as to the merits unless they have been cited by the Office as a result of its search. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for 

Claim Objections
Claims 3, 6, and 7 are objected to because of the following informalities:
Claim 3 is written grammatically poorly, and should be amended to recite “for sealing the end product container for preventing the overflowing of the beer foam.”
The preamble of claims 6 and 7 should be amended to recite, “The [[A]]arrangement according to Claim 1.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the liquid transfer unit in claims 1 and 16, gas transfer unit in claims 1 and 16, and filling member for preventing the overflowing of beer foam of claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The end of claim 1 recites that “the filling member empties into the end product container or into a siphon.” The only embodiment that features a siphon from the disclosure is shown in fig. 1 with element 30. Although this passage is repeated in the specification, the Office does not see any adequate showing, demonstration, or explanation of the filling member (4) emptying into the siphon (30). Fig. 1 and its associated description only show the siphon being filled with water that is carbonated via the gas cartridge 11, said carbonated water then being fed through the liquid transfer unit 3 to the receiving unit 2, which itself transfers the resulting product to the filling member 4. The Office cannot discern what Applicant had in mind with this limitation, and cannot offer any suggestion other than it should be struck and, if desired, replaced with limitations that properly incorporate the siphon as adequately described in the disclosure.
Claims 2–7 are rejected due to dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing pre-fabrication” (ln. 2). Pre-fabrication of what? This is completely unclear, and Applicant should amend the claim to connect this to the filling of the beer component container recited later in the claim. It would also be clearer if the industrial stage was defined completely first.
Claim 1 recites “the arrangement of the domestic stage” (ln. 4). While the claim provides for “an industrial arrangement” (ln. 2), the claim nowhere provides for a similar domestic arrangement, meaning that this mentioned arrangement lacks antecedent basis, and the indefinite article should be employed.
Claim 1 recites “a filling member” (lns. 13–14). However, claim 1 earlier already provides for a filling member (lns. 9–10), and therefore the definite article should be used.
Claim 2 recites “one beer component container has flavorings, and in which a second beer component container has the concentrate of natural fermented beer.” The claim is clearly referencing the containers 5a and 5b from the disclosure, the former of which is larger and is described as containing “aroma hops preparation,” while the latter is smaller and container “beer dry matter” which seems to be a type of, or equivalent to, beer concentrate. Nonetheless, the claim is indefinite because it is confusing. Claim 1 clearly provides for only a single beer component container. The Office’s suggestion is to amend claim 1 to such that it recites “at least one beer component container,” and amend claim 2 to specify first and second beer component containers and their respective beer components, as well as clarifying that both of the first and second containers are capsules, and using the indefinite and definite articles to signify proper antecedent basis (e.g., “characterized in that the at least one beer component 
Claim 7 recites “the arrangement.” The claim is indefinite because it does not specify which arrangement. The claim should be amended to specify “the domestic arrangement.”
Claims 3–6 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh et al. (US Pub. 2014/0272019).
Claim 1: Schuh discloses an arrangement for making homemade beer per serving, said arrangement comprising:
an industrial stage of an industrial arrangement performing pre-fabrication (of 12, which would or could be fabricated industrially),
a domestic stage for home use performing fermentation-free brewing of beer and preparation for consumption (para. 28, “without the need for . . . fermentation”), the arrangement of the domestic stage comprising a liquid transfer unit (fig. 4, see the pathways between 26 and 10), an end product container (32), a gas transfer unit (fig. 4, see the pathway between 28 and 32), and at least one beer component container (12),

wherein the beer component container is placed into a receiver unit (not specifically labelled, but part of apparatus 20 and housing 24 as per para. 66) and is connected to the liquid transfer unit (ascertainable from fig. 4), and a gas cartridge connects to the gas transfer unit (ibid.),
characterized in that the arrangement of the domestic stage further comprises a brewer apparatus suited for as little as a single beer dose (para. 20, “single serving”), the brewer apparatus comprising a filling member (30) for preventing the overflowing of beer foam from the end product container (para. 71, the “seal” as described would have this function), and further characterized in the gas transfer unit being connected to the filling member (22; ascertainable from para. 70, “mixing unit 34 . . . can be operable to receive . . . pressurized gas,” and para. 71, “container 32 should be able to withstand pressurization attributed to use of the pressurized gas”), in which the filling member empties into the end product container (para. 66, “outlet 22 from which the beverage is dispensed”).
Commentary: Applicant discusses this prior art in the specification. With respect to the claim, the only item of note is that the mentions that specification differentiates the disclosed invention by arguing that in Schuh, “the concentrate is made artificially, not by conventional brewing” (pg. 2, ln. 9), and “The real flavors of beer are caused by fermentation of yeast bacteria. The prior art presently discussed does not disclose yeast or fermentation” (pg. 2, lns. 20–23). However, the Office does not see an adequate distinction here. For example, Schuh mentions in para. 27 that “concentrate can be formed by conventional methods . . . as described in . . . U.S. Patent Application Publication No. 2010/0047386” to Tatera, which reference uses yeast fermentation (see claim 1, “adding suitable amounts of fermentation ingredients and yeast”). Schuh also mentions “a flavor system which will provide the same 
Claim 3: Schuh discloses a sealing tool (30) for sealing the end product container without overflowing of the beer foam (para. 71, the “seal” as described would have this function).
Claim 7: Schuh discloses the arrangement comprising at least one cooling unit (cooling system 27).

Claim 16: Schuh discloses a housing (20, 24), a liquid transfer unit (fig. 4, see the pathways between 26 and 10), a gas transfer unit (fig. 4, see the pathway between 28 and 32), at least one receiver unit (not specifically labelled, but part of apparatus 20 and housing 24 as per para. 66) suitable for the addition and removal of a beer component container (10),
in which the liquid transfer unit empties into the at least one receiver unit (fig. 4, see the pathways between 26 and 10), characterized in that the receiver unit comprises a filling member (22) for preventing overflow of the beer foam from the end product container (para. 71, the “seal” as described would have this function).
Claim 19: Schuh discloses a sealing tool (30) being attached to the filling member (para. 71, “seal 30 with an/or around the outlet 22”) for fastening at least one locking element onto the end product container (para. 71, “external mixing container 32 which can form a seal 30”).
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (US Pub. 2014/0072678).
Claim 16: Jenkins discloses a housing (20), a liquid transfer unit (fig. 1, see the pathway connected to 30), a gas transfer unit (fig. 1, see the pathway connected to 34), at least one receiver unit (22) suitable for the addition and removal of a beer component container (10),

Claim 17: Jenkins discloses its filling member further comprising a compressor (38) suitable for creating a pressurized space (within 32), and a seal unit for sealing the end product container under overpressure (the threads depicted at the base of 20 would qualify as a sealing unit; a sealing effect is also demanded given the pressurization and carbonation described in para. 14).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 1 above, and further in view of Pellaud et al. (US Pub. 2017/0240400).

Schuh does not disclose another beer component container that has flavorings. Schuh does disclose a second compartment 14 that has alcohol, but the Office will understand flavorings narrowly such that alcohol would not qualify.
However, Schuh separately mentions that its one beer compartment container 12 can also have “additional flavor compounds” (para. 29).
Furthermore, Pellaud discloses a similar apparatus with two beer component containers (9a, 9b). Pellaud explains that “at least one of the pods or capsules preferably comprises at least one of . . . concentrated beer” (para. 86), among a list of other ingredients that qualify as flavorings. One of ordinary skill in the art would understand from this that one pod could container concentrated beer, and the other a flavorant such as “hop concentrates.”
The advantage of this feature is that it allows for a customized mixing to obtain a desired beverage (para. 84).
Therefore, it would have been obvious to one of ordinary skill in the art to associate the concentrated beer compartment container of Schuh with another separate flavorant compartment, as taught by Pellaud, to allow for a customized mixing to obtain a desired beverage.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 1 above, and further in view of Griscik et al. (US Pub. 2016/0280527).
Schuh does not disclose the end product container being positioned on a horizontal or vertical sliding tray.
However, Griscik discloses a similar end product container (244) being positioned on a vertical sliding tray (242; para. 43, “raiseable”).

Therefore, it would have been obvious to one of ordinary skill in the art to add the vertical sliding tray of Griscik to the apparatus of Schuh to allow it to accommodate end product containers of various heights.
Schuh does not disclose its end product container being a beer bottle. The Office recognizes the following definition of bottle: A glass or plastic container with a narrow neck, used for storing drinks or other liquids (Oxford Dictionaries). Schuh does not specifically describe the form of its container 32.
However, it is well known in beer-related arts that beer can be conveniently stored in bottles. Toombs teaches that beer can be packed into bottles (para. 44). One of ordinary skill in the art would understand that bottles are convenient for storing liquids because they are easily sealed with a small cap.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Schuh to be a bottle, as suggested by Toombs, because it would allow for the easy storage of the beer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 1 above, and further in view of Peirsman et al. (US Pub. 2016/0251606).
Schuh does not disclose a UV unit for disinfecting the end product container.
However, Peirsman discloses a similar apparatus that employs a UV unit (para. 44, “device that emits short-wave ultraviolet radiation”)) for disinfecting a similar parts of its similar apparatus (para. 44, “chamber”) for disinfecting (para. 44, “to kill or inactivate microorganisms such as bacteria, viruses, and molds”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the UV unit taught by Peirsman to the apparatus of Schuh to allow it to disinfect its end product container.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 1 above, and further in view of Rehfuss (US Pub. 2018/0049582).
Schuh does not disclose the domestic stage further comprising a water filter built for the brewer apparatus.
However, Rehfuss discloses a similar apparatus that features a water filter (para. 42, “drinking water . . . filter”).
It would have been obvious to one of ordinary skill in the art to add the water filter of Rehfuss to the water reservoir 26 of Schuh to make it more suitable for consumption.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 16 above, and further in view of Griscik.
Claim 18: Schuh	 does not disclose a siphon being inserted in the liquid transfer unit and the gas transfer unit joining into the siphon. Instead, the function that would be performed by the claimed siphon—carbonating the water—is performed in Schuh’s external container 32.
However, Griscik discloses a similar apparatus and discloses a siphon (185) being inserted in a liquid transfer unit (see the flow paths associated with 185 in fig. 2) and a gas transfer unit joining into the siphon (not shown in fig. 2, but see para. 33, “replaceable pressurized gas canister 513 operable to carbonate the water in the carbonated water reservoir 185,” also mentioned in para. 56).
The advantage of this feature is that it voids the need for Schuh’s external container 32 to be able to withstand the pressure it would have to sustain to facilitate carbonization.
Therefore, it would have been obvious to one of ordinary skill in the art to add the siphon of Griscik to the liquid transfer unit and gas transfer unit of Schuh to void the need for the external container 32 to be able to withstand the pressure it would have to sustain to facilitate carbonization.
Commentary: The Office recognizes that, on pg. 6, lns. 17–18, of the submitted specification, Applicant provides a definition of siphon that differs from the ordinary understanding of the term.
Claim 20: Schuh does not exactly disclose a dispenser unit suitable for delivering at least one of an alcohol composition or a salt composition. Instead, Schuh keeps a suitable amount of alcohol in the second compartment 14 of its beverage pod 10—see in particular para. 60 describing different alcohol amounts.
However, Griscik discloses a dispenser unit (110, 115; 125, 130) suitable for delivering an alcohol composition (described in para. 33, among other places).
The advantage of this feature is that it allows the alcohol content to be set independently of the beer component container.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the second alcohol compartment 14 of Schuh with the alcohol dispensing unit of Griscik to allow the alcohol content to be set independently of the beer component container.

Allowable Subject Matter
The Office recognizes certain subject matter from the disclosure that, if properly claimed, would surely result in allowable subject matter. Applicant is invited to reach out to the Examiner to discuss the matter if interested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Adam et al. (US Pub. 2019/0106661), Tatera et al. (US Pub. 2016/0288064), Shin et al. (US Pub. 2018/0072972), Kamil (US Pub. 2017/0022463).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761